Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.

 Response to Amendment
Applicant's reply of 02/28/2022 has been entered.
Applicant’s amendments to claims 1, 3, and 9, has rendered the prior claim interpretation under 35 U.S.C. § 112(f) as moot; therefore, this interpretation is withdrawn.  
Applicant’s cancellation of claim 5 has rendered the prior rejection under 35 U.S.C. § 101 as moot; therefore, the rejection of this claim is withdrawn.
The examiner will address applicant's remarks at the end of this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 – 4 and 6 – 13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, Examiner has determined the following.

For Step 1 of the eligibility analysis, the claims recite a system and a method, therefore, the claims fall into a statutory category.

For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of social commentary, review, and discourse. These activities can be expressed as a social activity as it occurs “within a collaborative environment”.  This can be categorized as managing personal behavior or relationships or interactions between people and is depictive of the certain method of organizing human activity grouping of abstract ideas.

Claim 10, which is representative of claims 1, 9, and 11, is indicative of the abstract idea, which is defined by the elements of:
a method for providing proposition-based content for review within a collaborative environment, the method comprising: visually representing a set of propositional content available for a first argument as a plurality of statement elements, wherein each of the plurality of statement elements is of one of a plurality of statement types that includes premise, warrant, and claim, wherein a respective statement element of the plurality of statement elements has a respective associated state; 
automatically generating a logical argument object for the first argument based on a first set of input, wherein the first set of input defines the first argument according to a specified argument type to include one or more premises of the plurality of statement elements, one or more warrants of the plurality of statement elements, a first claim of the plurality of statement elements, and a plurality of interconnections, wherein the plurality of interconnections define logical relations between the one or more premises, the one or more warrants, and the first claim according to respective logical rules for the one or more warrants, wherein an associated state of the first claim is dependent upon associated states of the one or more premises, associated states of the one or more warrants, and the logical relations defined by the plurality of interconnections of the first argument, wherein the respective logical rules define[s] relationships between each of the plurality of statement elements and respective warrants of the one or more warrants; automatically analyzing the logical argument object for the first argument to determine the associated state of the first claim based on the respective associated states of the one or more premises, the associated states of the one or more warrants, and the logical relations defined by the interconnections in the first argument; 
automatically generating a structured argument model representation of the logical argument object for the first argument that annotates the first argument to indicate the associated states of the one or more premises, the associated states of the one or more warrants, and the associated state of the first claim; and,
automatically dynamically updating the structured argument model representation based on a second set of input defining a second argument that modifies the associated state of the first claim, wherein the structured argument model representation is displayed.

These claims describe the actions integral in social discussion of an argument or proposition.  They describe humans analyzing statements and subjecting them to public consideration.  Furthermore, the collaborative aspect of the claimed invention surely indicates a social activity. Thus, the claims illustrate a certain method of organizing human activity and are considered to recite an abstract idea.

For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claim describe:
A computer apparatus comprising: a processor that executes computer-readable instructions stored in memory, wherein the processor executes the computer-readable instructions;
a graphical user interface;
a plurality of devices;
an ontology data store that is maintained within a distributed processing system;
an on-line collaborative environment application executing within a distributed processing system and accessible over a network;
an input interface;
an argument constructor module communicatively coupled to the input interface, implemented within the on-line collaborative environment application;
an argument representation module communicatively coupled to the argument constructor module, implemented within the on-line collaborative environment application; and,
a non-transitory computer-readable storage medium, having embodied thereon a program executable by a processor.

These additional elements simply instruct one to practice the abstract idea of social commentary, review, and discourse utilizing a system comprising; a computer apparatus comprising a processor that executes computer-readable instructions stored in memory; an on-line collaborative environment application executing within a distributed processing system and accessible over a network; a graphical user interface; an input interface; a plurality of devices; non-transitory, computer-readable storage medium; and communicatively coupled modules to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.

For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, lead to the same conclusion.

Dependent claims 2 – 4, 8, 12, and 13, contain further embellishments to the same abstract idea found in claim 1. These elements refine the ways that parsing of a statement may happen when open to public discourse as well as are focused on structuring the core elements of the arguments. The definition of an argument is a series of statements or premises used to determine the truthfulness of another statement; these claims recite that process. Furthermore, these elements also recite further computer implementation (the system, on-line, graphical user interface, over a network), for performing the abstract idea and do not lend eligibility to the claims under Step 2A, Prong 2, or under Step 2B as discussed above, with the rationale being that set forth in 2106.05(f).

Dependent claims 6 and 7 likewise contain further embellishments to the same abstract idea found in claim 1. The use of a natural language processor and an ontology data store is further computer implementation for performing the abstract idea identified. They too, do not lend eligibility to the claims under Step 2A, Prong 2, or under Step 2B as discussed above.

Therefore, for the reasons set above, claims 1 – 4 and 6 – 13 are directed to an abstract idea without integration into a practical application and without significantly more.
Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. Applicant argues patentability under 35 U.S.C. § 101, beginning on page 13.  Based on the reasoning that follows, the Examiner respectfully disagrees with Applicant’s arguments.
First, Applicant argues that, regarding Step 2A, Prong One, for § 101 analysis, the amended claims are not directed to an abstract idea.  The Examiner notes that at Prong One, analysis is toward whether a claim recites a judicial exception, i.e., an abstract idea enumerated in Section I of the 2019 PEG, a law of nature, or a natural phenomenon. That is, a claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim.  Under Step 2A, Prong One, analysis, the Examiner determined that the claims recite the abstract idea of social commentary, review, and discourse. These activities are also descriptive of social activities as they occur “within a collaborative environment”.  This can be categorized as managing personal behavior or relationships or interactions between people and is depictive of the certain method of organizing human activity grouping of abstract ideas.

It is under Step 2A, Prong Two, where a claim is evaluated to determine if the claim as a whole “integrates the recited judicial exception into a practical application of that judicial exception.  The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application.  These considerations are set forth in the 2019 PEG, MPEP 2106.05(a) through (c), and MPEP 2106.05(e) through (h).  The Examiner has determined that no elements provide for this integration.  
Applicant first recites notes from the MPEP, see page 14, that equate the instant application to claims that were do not recite an abstract idea.  The Examiner notes that the referenced example is pointed to improving the operation of a computer; i.e., the relocation of icons was accomplished by the computer in order to improve the computer layout itself.  This would be focused on the performance of the computer.  The instant application is performing statement and language parsing and analyzing.  This is what occurs during most human interactions of conversations and arguments.  As the Examiner has noted, this sentence analysis is performed by a system of components, generically recited, in order to perform the abstract idea.  This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.  The Applicant has not shown where an improvement in computer technology occurs by claimed recitations.  The amended claims read as arguments being parsed and fact-checked and their relationships to each other being based on association.  This is more focused on the actions of debating rather than to improving computer operation.  

Applicant next argues that the instant application “concerns a technical system that ‘generates a logical argument…updates the structured argument…display[s] to the plurality of devices….” “…which represents an improvement to technology and systems for collaboration and interaction….”  See page 15.  The Examiner finds this argument not persuasive for reasoning similar to above.  Note that the Applicant alludes to an improvement to “collaboration and interaction”.  These facets cannot be considered technology; they cannot help but to call out social interaction, which is an abstract idea.  Therefore, they may serve to improve the collaborative and interactive methods, but that is not an improvement to technology.  

Applicant next argues that under further Step 2A, Prong Two analysis, the claims further provide for integration into a practical application.  See page 15.  Applicant’s first statement claims improvement in the functioning of a computer, “…effectively providing improvements to throughput and handling of variability in bandwidth.”  See page 16.  This argument is not persuasive based on the several discussions above remarking how improving the structure of an argument is an attempt to improve an abstract idea and is not directed to an improvement to technology.   The Examiner further adds that first, the specification was evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. No such conclusion can be made based on Applicant’s reliance on [0078] as proffered.  
Second, the Examiner points to examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality, including accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017); and, arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019).  
	Applicant adds, on page 17, that real-time updates would provide for some improvement as well as a distributed processing system.  These arguments are not persuasive because first, it prevents manually updating the structure, which is equivalent to mere computer implementation.  These arguments are not persuasive, second, because they recite the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) as well as simply adding a general-purpose computer or computer components after the fact to an abstract idea.  This does not integrate a judicial exception into a practical application.  See MPEP 2106.05(f).
	Applicant further claims the use of a particular machine as providing for integration into a practical application.  See page 18.  Applicant’s argument is not persuasive because reliance on a particular machine, per MPEP 2106.05(b), relies on the particularity or generality of the elements of the machine or apparatus.  It is important to note that a general-purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014).  The specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine.  As noted in Applicant’s remarks and the disclosure, these elements are recited as "on-line collaborative environment application," the "distributed processing system," the "network," the "plurality of devices," the "input interface," " the "non-transitory computer-readable storage medium," the "processor," the "memory,".  None of these terms work, even in combination, to impart the use of a particular machine to perform the method that defined the abstract idea.  This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.

	Applicant’s final argument discusses analysis under 35 U.S.C. §101, at Step 2B.  Applicant’s argument, on page 19, that the prior Office Action did not expressly support a rejection with evidence as may be required per MPEP 2106.07.  The Examiner respectfully finds Applicant’s argument not persuasive.
For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, lead to the same conclusion.
The Examiner notes that only during analysis at Step 2B would analysis consider whether the additional element(s) are well-understood, routine, conventional activities.  If so, a factual determination must be supported in writing, as discussed in MPEP 2106.07(a).  Since no such rejection in the prior Office Action was made the Examiner, no such evidence is required.  Therefore, the Examiner respectfully finds Applicant’s argument not persuasive.
	Instead, at Step 2B, the Examiner determined, and discussed above, that the additional elements are mere instructions to implement an abstract idea on a computer and based on similar reasoning for analysis under Step 2A, Prong Two, uses generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and therefore, the conclusion is the same.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687